NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIMEANDDATE 3:00 P.M., Central Daylight Time, Friday, May 22, 2009 PLACE Old Republic Building 22nd Floor Conference Center 307 N. Michigan Avenue Chicago, Illinois 60601 ITEMS OF BUSINESS ●To elect four members of theClass 1 Board of Directors, each for a term of three years. ●To ratify the selection of PricewaterhouseCoopers LLP as the Company's independent registered public acocunting firm for 2009. ●To transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. RECORD DATE You can vote if you are a shareholder of record on March 23, 2009. ANNUAL REPORT TO SHAREHOLDER Our annual report to shareholders for the year 2008 is printed together with this proxy statement. The Company’s Forms 10-K and 10-Q may be also accessed through our Website at www.oldrepublic.com or by writing to Investors Relations at the above Company address. PROXY VOTING It is important that your shares be represented and voted at the Meeting. You can vote your shares by completing and returning your proxy card or by voting on the Internet or by telephone. April 1, 2009 By Order of the Board of Directors Spencer LeRoy III SeniorVice President, General Counsel and Secretary Page No. Table of Contents 1 General Information 1 Voting Procedures 1 Shareholder Proposals for the 2010 Annual Meeting 1 Other Matters for the Shareholder Meeting 1 Electronic Delivery of Proxy Material 2 Expenses of Solicitation 2 Principal Holders of Securities 3 Section 16(a) Beneficial Ownership Reporting Compliance 3 Item 1: Election of Directors 4 Continuing Directors 4 Board of Directors’ Recommendation 4 Corporate Governance Overview 5 Procedures for the Approval of Related Person Transactions 5 Board of Directors’ Responsibilities and Independence 6 Board and Committee Membership 6 Committees of the Board 6 Audit Committee 6 Compensation Committee 7 Executive Committee 7 Nominating Committee 8 Item 2: Ratification of the Selectionof an Independent Registered Public Accounting Firm 9 Board of Directors Recommendation 9 Audit Committee Report 9 Compensation Matters 9 Compensation Committee Report 10 Directors’ Compensation 10 Compensation Discussion and Analysis 10 Compensation Philosophy and Objectives 11 Executive Behavior Considered when Making Compensation Decisions 11 Elements of Compensation and the Factors and Rationale in Determining Compensation Amounts 12-13 Summary Compensation Table 13 Annual Salary 14 Incentive Awards and Bonuses 14 Performance Recognition Plans 15 Nonqualified Deferred Compensation 15 Stock Option Awards 15 Stock Option Grants 16 Exercise of Stock Options 17 Equity Compensation Plan Information 18 Outstanding Equity Awards at Year End 18 Pension Plans 19 Pension Benefits 19 Employee Savings and Stock Ownership Plan 20 Other Benefits 20 Change of Control, Severance or Retirement 20 Financial Restatement 20 Tax Deductibility of Compensation 20 Stock Ownership Guidelines (ii) Proxy Statement OLD REPUBLIC INTERNATIONAL CORPORATION ANNUAL MEETING OF SHAREHOLDERS May 22, 2009 GENERAL INFORMATION This proxy statement is being furnished to the shareholders of Old Republic International Corporation, a Delaware corporation (the "Company", “Old Republic” or “ORI”), 307 North Michigan Avenue, Chicago, Illinois 60601, in connection with the solicitation of proxies by its Board of Directors for use at the annual meeting of shareholders to be held on May 22, 2009 and any adjournments thereof. The approximate date on which this proxy statement and the accompanying proxy are first being sent to the shareholders is April 1, 2009. The proxy may be revoked at any time before it is voted by written notification addressed to the persons named therein as proxies, and mailed or delivered to the Company at the above address. All shares represented by effective proxies will be voted at the meeting and at any adjournments thereof. If the enclosed proxy is properly executed and returned in time for voting, the shares represented thereby will be voted as indicated thereon. If no specification is made, the proxy will be voted by the proxy committee for the election of the director nominees named below (or substitutes therefor if any nominees are unable or refuse to serve); for the selection of the Company’s independent registered public accounting firm (“independent auditors”); and in its discretion upon any other matters which may properly come before the meeting. The Company has one class of stock outstanding, Common Stock, $1.00 par value per share ("Common Stock").On February 2, 2009, 240,520,251 shares of Common Stock were outstanding and entitled to one vote each on all matters considered at the meeting. Shareholders of record as of the close of business on March 23, 2009 are entitled to notice of and to vote at the meeting. There are no cumulative voting rights with respect to the election of directors. VOTING PROCEDURES The General Corporation Law of the State of Delaware applies to the Company and specifies that unless the corporation's Certificate of Incorporation or By-laws provide otherwise, votes on matters presented at Shareholders’ Meetings are decided as follows: (1) directors are elected by a plurality of the shares present in person or by proxy at the meeting and entitled to vote, (2) amendments to the Company’s Certificate of Incorporation are determined by the affirmative vote of the majority of shares outstanding and entitled to vote, and (3) all other matters are determined by the affirmative vote of the majority of the shares present in person or by proxy at the meeting and entitled to vote. The Company's Certificate of Incorporation and By-laws do not provide differently. Under Delaware law the votes at the Company's Annual Shareholders’ Meeting will be counted by the inspectors of election required to be appointed at the meeting. The inspectors are charged with ascertaining the number of shares outstanding, the number of shares present, whether in person or by proxy, and the validity of all proxies. The inspectors are entitled to rule on any voting challenges and are responsible for the tabulation of the voting results. Under Delaware law, abstentions are counted in determining the quorum of the meeting and as having voted on any proposal on which an abstention is voted. Therefore, on those proposals which require a plurality vote of the shares at the meeting that are entitled to vote, the vote of an abstention has no effect. However, on those proposals which require an affirmative vote of the majority of shares present in person or by proxy at the meeting, the vote of an abstention has the effect of a vote against the proposal. Shares beneficially owned but registered in the name of a broker or bank will be counted for the determination of a quorum for the meeting. If the broker or bank does not vote them (a “non-vote”), they will not be counted as having voted on the proposal. Therefore, on those proposals which require a plurality or a majority vote of the shares at the meeting that are entitled to vote, a non-vote will have no effect. However, on those proposals which require an affirmative vote of the majority of the shares outstanding who are entitled to vote, a non-vote has the effect of a vote against the proposal. SHAREHOLDER PROPOSALS FOR THE 2 In order for a proposal by a shareholder of the Company to be included in the Company's proxy statement and form of proxy for the 2010 Annual Meeting of Shareholders, the proposal must be received by the Company no later than December 1, 2009. OTHER MATTERS FOR THE SHAREHOLDER MEETING The Company knows of no matters, other than those referred to herein, which will be presented at the meeting. If, however, any other appropriate business should properly be presented at the meeting, the proxies named in the enclosed form of proxy will vote the proxies in accordance with their best judgment. ELECTRONIC DELIVERY OF PROXY MATERIAL If you are a registered shareholder and have access to a computer and the Internet, you may receive future Annual Reports and Proxy Statements electronically. To sign up for electronic delivery, go to www.shareownersonline.com.
